Citation Nr: 0711780	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability, claimed as sinusitis but also inclusive of 
rhinitis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester New 
Hampshire.  

To support his claim, the veteran twice testified at 
hearings, initially in May 2004 before a local decision 
review officer (DRO) and more recently in September 2004 
before the Board using video-conferencing technology.

The Board twice remanded this case for further development 
and readjudication, initially in November 2004 and more 
recently in March 2006.


FINDING OF FACT

The greater weight of the medical evidence indicates the 
veteran does not have chronic sinusitis, but that he does 
have chronic rhinitis that began during service.


CONCLUSION OF LAW

The veteran's chronic rhinitis (as opposed to chronic 
sinusitis) was incurred in service.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Since the Board is granting the veteran's claim, there is no 
need to determine whether there has been compliance with the 
notice and duty to assist provisions of the VCAA because, 
even were the Board to assume for the sake or argument there 
has not been, this is merely inconsequential and, therefore, 
at most harmless error.  Mayfield v. Nicholson (Mayfield 
III), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  



The veteran's service medical records (SMRs) show he was seen 
on one occasion, in August 1972, for sinus complaints, 
malaise, and chest congestion.  The objective clinical 
portion of that examination, however, was normal.  The 
remainder of his service medical records, including the 
reports of examinations in April 1973 and February 1976, do 
not mention any sinus complaints or pertinent abnormal 
clinical findings.  They do show he was treated for the 
"flu" in August 1975, for an upper respiratory infection 
also in August 1975, and sometime after February 1976 for 
viral syndrome.  In any event, there were no complaints or 
abnormal clinical findings on any of those occasions 
referable to his sinuses.  His military service ended in July 
1976.

During a VA orthopedic compensation examination in May 1980, 
the veteran reported that he had been treated for colds and 
allergies; that examiner did not note any clinical findings 
regarding the veteran's sinuses, however.  

VA clinic records reflect intermittent treatment for sinus 
symptoms and sinusitis since 1997.  And although the veteran 
alleges he also received VA outpatient treatment for ongoing 
sinus problems prior to that - during the intervening years 
between his separation from service (in 1976) and 1997, the 
reports of that purported earlier treatment are not of 
record.  

In January 2004, a VA examiner reviewed the veteran's claims 
file to provide a medical opinion regarding his claimed 
sinusitis.  The examiner noted there were several occasions 
when the veteran was seen for a respiratory infection or 
other complaints during service, but there was no mention of 
sinusitis on those occasions.  The examiner indicated that 
chronic sinusitis is a condition that exists continually, 
producing symptoms on a continual basis.  He stated that, 
although the veteran may have had an acute sinusitis from 
time to time as part of an upper respiratory infection, there 
was no indication he had chronic sinusitis.  The examiner 
also noted there was one reference in January 2002 to a 
transillumination of the veteran's sinuses having been done; 
the January 2002 examiner recorded a finding that the sinuses 
illuminated well and that there was no collection of fluid - 
a finding that the January 2004 examiner stated would 
indicate there was no significant thickening of the sinus 
walls, and that would suggest chronic sinusitis was not 
present; all noted episodes of sinusitis were acute in nature 
and part of a recurrent upper respiratory tract infection.  
In summary, the examiner concluded there was no evidence in 
the claims file to support a diagnosis of chronic sinusitis 
and that there was no indication the veteran had or developed 
chronic sinusitis during service.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in May 2004.  He indicated that he was 
treated for sinus headaches on a few occasions when he was 
stationed on Guam during service.  He stated that, following 
service, he was regularly treated by the VA Medical Center in 
Syracuse from his separation from service until he moved to 
New Hampshire, at which time the VA facility in Manchester 
provided similar treatment.  

In September 2004, the veteran also testified at a 
videoconference hearing before the Board.  He again described 
the onset and treatment for his symptoms during service, and 
he reiterated his contention that he was treated regularly 
for his sinus complaints both during service and continuously 
thereafter by VA.  He also maintained that the episodes 
occurred every couple weeks, not just once or twice a year.  
It was noted that the January 2004 VA examiner had only 
reviewed the claims file and had not actually examined the 
veteran.  

Following the Board's remand in November 2004, the veteran 
was provided a VA compensation examination in July 2005.  Two 
physicians, one of whom was the examiner who had provided the 
January 2004 opinion, reviewed the claims file and examined 
the veteran.  The examiners' report states that 

It is not uncommon to see individuals 
with recurrent upper respiratory 
infections attributed to sinus problems...  

The veteran continues to complain of 
headaches and postnasal drip at this 
time.  He denies fevers as a rule, noting 
that on occasion when he gets a viral 
infection he will run a fever.  He states 
that he has had bouts of upper 
respiratory infections and that last a 
month he was on Amoxicillin for an upper 
respiratory infection.  He states that he 
may use the antibiotics two or three 
times a year.  They are usually 
prescribed by physicians...  The veteran 
states he may get some flare-ups of upper 
respirator infections, anywhere between 
five to seven times a year...

DIAGNOSIS:  Chronic rhinitis.

I refer to the January 2002 
transillumination study of the sinuses in 
the medical record which indicates that 
the study is normal and that there are no 
signs of chronic sinusitis.  Chronic 
sinusitis is characterized by thickening 
of the sinus walls and chronic fluid 
accumulation within the sinuses.  Both of 
these are detectable during 
transillumination of the sinuses...

OPINION:  

It is my opinion that the Chronic 
Rhinitis he presently complains about is 
as likely as not the same problem he had 
while in the military.  

The Board again remanded this case in March 2006 for 
clarification of the July 2005 examiners' opinion.  In April 
2006, one of those examiners provided an addendum to the 
earlier report.  He stated, in effect, that the diagnosis of 
chronic rhinitis was correct, based on the medical evidence 
in the file, and that, as set forth in the January 2004 and 
July 2005 reports, a diagnosis of chronic sinusitis cannot be 
substantiated.  



Considering all of the treatment records and medical opinions 
on file, the Board concludes that service connection for 
sinusitis must be denied because there is insufficient 
evidence confirming the veteran has (or ever has had) chronic 
sinusitis.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(service connection requires the presence of a current 
disability; perhaps the most fundamental requirement is that 
the veteran have proof of the condition claimed, e.g., a 
medical diagnosis of it).  Although the VA clinic records are 
replete with notations of sinusitis, the recent VA examiners' 
opinion, supported by appropriate rationale, provides 
convincing evidence that a current diagnosis of chronic 
sinusitis is not substantiated.  

On the other hand, since it was the recent VA examiners' 
clear opinion that the veteran does currently have chronic 
rhinitis, and that there were initial manifestations of this 
condition during service, the Board concludes that service 
connection is warranted for chronic rhinitis (as opposed to 
sinusitis) - especially when all reasonable doubt is 
resolved in the veteran's favor.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection is granted for chronic rhinitis.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


